 

EXHIBIT 10.1

 

GENERAL RELEASE

AND SEPARATION AGREEMENT

 

Asure Software, Inc, its affiliates, subsidiaries, divisions, successors and
assigns, and their current and former employees, officers, directors and agents
(collectively the “Employer”), and Kelyn J. Brannon her/her heirs, executors,
administrators, successors, and assigns (collectively “Employee”), agree that:

 

1.     Last Day of Employment. Employee’s last day of employment with Employer
is August 10, 2020 (the “Last Day of Employment”).

 

2.     Consideration. In consideration for signing this General Release and
Separation Agreement and complying with the promises made in it and further
provided that Employee signs this General Release and Separation Agreement and
does not exercise her right to revoke any portion of it as set forth in
Paragraph 6 below, and further conditioned upon Employee’s ongoing compliance
with and performance of all of her commitments in this General Release and
Separation Agreement (including under Paragraph 7) and any agreement identified
in Paragraph 17, Employer agrees to provide Employee the following severance
benefits (collectively, the “Severance Benefits”):

 

a.     Employer shall pay Employee severance pay in the amount of $131,968.63,
less applicable withholdings and deductions (the “Severance Pay”), which shall
be paid in substantially equal installments on a semi-monthly basis, beginning
on the first payroll date following the expiration of the Rescission Period and
ending on December 31, 2020.

 

b.     Employer shall pay on Employee’s behalf the Employer portion of the
premium for health insurance through December 31, 2020; provided that Employee
timely elects continuation coverage under COBRA.

 

c.     Employer shall accelerate the vesting of options to purchase 30,011
shares of common stock of the Company and 22,499 restricted stock units (the
“Accelerated Equity Awards”), such that they will be fully vested and
exercisable (if options) or issued (if restricted stock units) as of the
business day immediately following the expiration of the Rescission Period (the
“Vesting Date”). From the Vesting Date, Employee shall have until November 8,
2020 to exercise any vested options that she holds, including those that are
part of the Accelerated Equity Awards. The Accelerated Equity Awards are
identified on Exhibit A. Employee further confirms that all other unvested stock
options and restricted stock units granted to her during her employment are
forfeited as of the Last Day of Employment.

 

d.     Employer pay on Employee’s behalf all rent and utilities on Employee’s
Texas apartment after the Last Day of Employment through the remaining lease
term; provided that Employee cancels all non-essential utilities and vacates the
property no later than October 31, 2020. Employee acknowledges that Employer
will negotiate a early termination of the lease and agrees to cooperate with
Employer in obtaining such earlier negotiation of the lease.

 

e.     Employer will reimburse Employee for her documented moving expenses
related to relocating from your Texas residence (the “Moving Expenses”), in an
amount not to exceed $20,000. The Moving Expenses will be paid on December 31,
2020, provided that Employee has provided to Employer an executed release of
claims for the period August 11, 2020 through December 31, 2020 in the form of
Exhibit B and submitted copies of receipts in accordance with Employer’s expense
reimbursement policy.

 

1

--------------------------------------------------------------------------------

 

 

3.     No Consideration Absent Execution of this Agreement. Employee understands
and agrees that she is not otherwise entitled to the Severance Benefits and thus
would not receive this Severance Benefits, except for her execution of this
General Release and Agreement and the fulfillment of the promises contained in
it.

 

4.     Employee’s Release of Claims. Except as stated below, Employee knowingly
and voluntarily releases and forever discharges Employer of and from any and all
claims, known and unknown, Employee has or may have against Employer as of the
Last Day of Employment, including, but not limited to, the following (the
“General Release”):

 

a.     Any and all claims for additional employment, compensation, benefits or
payments of any sort;

 

b.     all claims for any alleged violation of (i) the National Labor Relations
Act, as amended; (ii) Title VII of the Civil Rights Act of 1964, as amended;
(iii) the Civil Rights Act of 1991; (iv) 42 U.S.C §§ 1981-1988, as amended; (v)
the Age Discrimination in Employment Act; (vi) the Workers Adjustment and
Retraining Notification Act, as amended; (vii) the Older Workers’ Benefit
Protection Act; (viii) the Family and Medical Leave Act of 1993; (ix) the
Employee Retirement Income Security Act of 1974, as amended; (x) the Immigration
Reform Control Act, as amended; (xi) the Americans with Disabilities Act of
1990, as amended; (xii) the Rehabilitation Act of 1973; (xiii) the Equal Pay Act
of 1963, as amended; (xiv) the Occupational

 

Safety and Health Act, as amended; (xv) the Consolidated Omnibus Budget
Reconciliation Act of 1985, 26 U.S.C. § 4980B; (xvi) the wage-hour and wage
payment laws of any federal, state or local statute, ordinances, regulations or
common law of any state (including the state(s) in which Employee resides or
works); (xvii) any and all federal, state and local “whistleblower” or similar
public policy or other anti-retaliation statutes (including those in the states
in which Employee resides or works); and (xviii) any and all other actions for
“retaliatory treatment” under all federal, state or local laws (including those
in the states in which Employee resides or works);

 

c.     Any and all statutory or common law claims for failure to pay wages,
waiting time or other penalties; assault, battery, defamation; libel; slander;
reprisal; retaliation; negligent or intentional infliction of emotional
distress; negligent hiring or retention; breach of oral or written, express or
implied contract; misrepresentation; violation of company policies, personnel
manuals or employee handbooks; violation of public policy; promissory estoppel;
fraud; wrongful discharge; tortious interference with contract; breach of
covenant of good faith and fair dealing; invasion of privacy; or any other
theory, whether legal or equitable related to the Employee’s employment or
termination thereof with Employer;

 

d.     Any and all claims to any non-vested ownership interest in Employer,
contractual or otherwise, other than the Accelerated Equity Awards;

 

e.     Any and all claims arising out of the execution, performance, or
termination of any employment agreement or any other agreement or contract of
any kind with Employer; provided, however, that all rights pursuant to this
General Release and Agreement are exempted from this release of claims;

 

f.     Any and all other tort, contract, or employment-related claims which
Employee had, has or may have against Employer, including any and all other
claims arising under the common law, whether state or federal, or any other
action, based upon any conduct occurring up to and including the Last Day of
Employment; and

 

2

--------------------------------------------------------------------------------

 

 

g.     Any and all claims for compensatory damages, liquidated damages, punitive
damages and for costs, fees, or other expenses, including attorneys’ fees, costs
and disbursements incurred in these matters.

 

Employee agrees and understands that she is fully and finally releasing all
past, present and future claims, and that this General Release and Separation
Agreement includes the release of any claims which Employee now has or might
have in the future as a result of past events, even if she does not know of them
at the time she signs this General Release and Separation Agreement, except as
provided immediately below in the next paragraph. Further, Employee hereby
waives and assumes the risk of any and all claims for damages which exist as of
the date she signs this General Release and Separation Agreement of which she
does not know, whether through ignorance, error, oversight, negligence or
otherwise, and which if known, would materially affect her decision to enter
this General Release and Separation Agreement.

 

Employee’s release of claims is not intended to waive her rights, if any, to
claim the following: unemployment benefits; benefits under The Consolidated
Omnibus Budget Reconciliation Act of 1985 (“COBRA”) or other state insurance
continuation rights or vested benefits under any applicable qualified or
nonqualified benefit plans. Employer reserves any and all defenses and/or
offsets, if any, which it has or might have against any claims that Employee
makes with respect to any of the above claims.

 

5.     Consideration Period; Revocation Rights; Voluntary Agreement. Employee
understands and agrees that the general release contained in this Agreement
releases all claims Employee may have under the Age Discrimination in Employment
Act of 1967 (“ADEA”), as amended by the Older Workers Benefit Protection Act of
1990 (“OWBPA”), and that Employee received consideration beyond that to which
Employee was previously entitled in exchange for this General Release and
Separation Agreement. The OWBPA provides that an individual cannot waive a right
or claim under the ADEA, unless the waiver is knowing and voluntary. The
Employee has been advised of these laws, and has signed this General Release and
Separation Agreement voluntarily and with full knowledge of its consequences. In
addition, Employee acknowledges and agrees as follows:

 

a.     The release provisions in this General Release apply to any and all
rights, which Employee ever had, now has or may have under ADEA, OWBPA, and all
other laws dealing with age discrimination. Employee understands this means
that, among other things, she is waiving her rights, if any, to seek recovery
for any alleged damages arising out of any type of claims for age discrimination
against Employer with the Equal Employment Opportunity Commission, any state or
local human rights agency, or any state or federal court.

 

b.     Employee understands that she has been given at least twenty-one (21)
days from the date of receipt of this General Release and Agreement to consider
whether to sign it, and that she may not sign it until after the termination of
her employment. Employee has been advised to consult with legal counsel of her
choice, and has had an opportunity to do so. If Employee chooses to sign this
General Release and Agreement before twenty-one (21) days have passed, Employee
understands that it is her voluntary decision to sign this General Release and
Agreement early, and that Employer has made the full twenty-one (21) days
available for Employee to consider this General Release and Agreement. Employee
further acknowledges that any changes made to the General Release and Agreement
do not restart the running of the 21-day review period.

 

c.     Employee acknowledges and agrees that Employer did not have a prior duty
to pay or provide the Employee the Severance Benefits, and that the Severance
Benefits is being paid or provided to Employee in exchange for this General
Release and Agreement. Employee is voluntarily signing this General Release and
Separation Agreement in order to receive the Severance Benefits.

 

3

--------------------------------------------------------------------------------

 

 

d.     Employee agrees and understands that she has a legal right to revoke her
release of claims arising under the ADEA at any time within seven (7) days after
she signs this General Release and Separation Agreement (“Rescission Period”).
If Employee wishes to so revoke, she must do so in writing, and has to deliver
their revocation by email to Cheryl Trbula at ctrbula@asuresoftware.com within
seven (7) days of the date that she signs this General Release and Agreement,
addressed to:

 

Employee also understands, however, that if she revokes her release of claims
arising under the Age Discrimination in Employment Act, she will no longer be
eligible to receive the Severance Benefits.

 

6.     Affirmations. Employee represents and warrants that she has not filed or
caused to be filed and is not a party to any complaint, charge, or claim against
Employer with any local, state, or federal agency, court, board, office or other
forum or entity regarding claims released in this General Release and
Agreement.  Employee further agrees not to seek to set aside or avoid
enforcement of this General Release and Agreement or bring any lawsuit in any
court against the Employer. Employee agrees that she will not voluntarily aid,
assist, or cooperate with anyone who has a claim against Employer, or with any
such person’s attorneys or agents, in any claim or lawsuit which such person(s)
may bring against Employer.  Nothing in this General Release and Separation
Agreement, however, prevents Employee from testifying at an administrative
hearing, arbitration, deposition, or in court, in response to a lawful and
properly served subpoena in a proceeding involving Employer, nor does it prevent
Employee from participating in an EEOC investigation or proceeding (although
Employee is waiving her right to recover individual relief or money damages in
connection with any such EEOC proceeding). Employee further affirms that she has
been paid and/or has received all leave (paid or unpaid), compensation, wages,
bonuses, commissions, paid time off, vacation, and/or benefits to which she may
be entitled, has otherwise been paid for all hours worked and that no other
leave (paid or unpaid), compensation, wages, bonuses, commissions, paid time
off, vacation and/or benefits are due to her, except for the Severance Benefits
provided in this General Release and Separation Agreement. Employee furthermore
affirms that she has no known workplace injuries or occupational diseases and
has been provided and/or has not been denied any leave requested under the
Family and Medical Leave Act. Employee further affirms that she has no future
legal right to be hired, employed, or reinstated by Employer, and waives any and
all claims, if any, which she may have for reinstatement or future employment
with Employer. Employee understands and acknowledges that Severance Benefits
will fully compensate Employee for and extinguish any and all of the claims
Employee is releasing, including, but not limited to, any claim for attorney’s
fees and costs and any and all claims for any type of legal or equitable relief
she may have under local, state or federal law.

 

7.     Additional Conditions to Severance.

 

a.     Transition Services. Employee agrees to be reasonably available by email
and telephone through December 31, 2020 to respond to inquiries from the
Employer regarding her job duties and her work responsibilities and to otherwise
assist with the transition of her role as chief financial officer.

 

b.     Nondisparagement. Employee agrees that she will not make any oral or
written statement about Employer, its directors (including former directors) or
officers, which is intended or reasonably likely to disparage Employer, its
directors (including former directors) or officers, or otherwise degrade the
Employer, its directors (including former directors) or officers’ reputation in
the business community or the payroll services industry. Employer agrees that it
shall ensure that none of its directors or officers make any oral or written
statement about Employee, which is intended or reasonably likely to disparage
Employee or otherwise degrade her reputation in the business community.

 

4

--------------------------------------------------------------------------------

 

 

c.     Return of Property. Employee agrees, as a condition to receipt of the
Severance Benefits, that Employee will deliver or cause to be delivered to the
Employer any and all books, notebooks, financial statements, manuals, keys,
electronic beepers, cellular telephone, computer or other electronic devices,
data and other documents and materials in Employee’s possession and under its
control related to the Employer or its confidential information and trade
secrets or which is otherwise property of the Employer.

 

d.     Restrictions. Employee agrees that, until August 10, 2021, she shall not,
directly or indirectly, do any of the following:

 

 

(i)

induce or solicit any person who is at the time employed by the Employer to
leave such employment or to hire or assist anyone in hiring such employee;

 

 

(ii)

solicit or entice, or attempt to solicit or entice, or assist anyone in doing
so, any of the Employer’s customers or Potential Customers for the purpose of
acquiring or diverting their business or services from the Employer;

 

 

(iii)

contract with, or assist anyone in doing so, any customers or Potential
Customers of the Employer to provide products or services that compete, in whole
or in part, with any services provided by the Employer;

 

 

(iv)

use any confidential information or trade secrets of the Employer to provide
products or services that compete with the products or services of the Employer
anywhere in the United States; or

 

 

(v)

destroy, damage, delete, corrupt data, records or other information of the
Employer or otherwise take actions that harm the business of the Employer.

 

For purposes of this Paragraph 7(d), “Potential Customers” shall mean an person
or business entity that the Employer had contact with in the one year period
preceding the Last Day of my Employment with the intent that the Employer would
provide such person or business entity services.

 

If any court of competent jurisdiction at any time deems the restricted period
unreasonably lengthy or any of the covenants set forth in this Paragraph 7(d)
not fully enforceable, the other provisions of this Paragraph 7(d) , and this
General Release and Agreement in general, will nevertheless stand and to the
fullest extent consistent with law continue in full force and effect, and it is
the intention and desire of the parties that the court treat any provisions of
this General Release and Agreement which are not fully enforceable as having
been modified to the extent deemed necessary by the court to render them
reasonable and enforceable and that the court enforce them to such extent (for
example, that the restricted period be deemed to be the longest period
permissible by law, but not in excess of the length provided for in this
Section 7(d)).

 

5

--------------------------------------------------------------------------------

 

 

8.     Confidentiality. Except as required under applicable securities laws,
Employee agrees not to disclose any information regarding the existence or
substance of this General Release and Separation Agreement, except to her
spouse, tax advisor, and an attorney with whom Employee chooses to consult
regarding her consideration of this General Release and Separation Agreement.

 

9.     Governing Law and Interpretation. This General Release and Separation
Agreement shall be governed and conformed in accordance with the State of Texas,
without reference to its conflicts of law principles and except to the extent it
is pre-empted by federal law. Should any provision of this General Release and
Separation Agreement be declared or determined by any court to be illegal or
invalid, the validity of the remaining parts, terms or provisions shall not be
affected thereby and the illegal or invalid part, term, or provision shall be
deemed not to be a part of this General Release and Separation Agreement.

 

10.     No Admission of Wrongdoing. Employee agrees that neither this General
Release and Separation Agreement nor the furnishing of the Severance Benefits
shall be deemed or construed at any time for any purpose as an admission by
Employer of any liability or unlawful conduct of any kind.

 

11.     Amendment. This General Release and Separation Agreement may not be
modified, altered or changed except upon express written consent of both parties
wherein specific reference is made to this General Release and Agreement.

 

12.     Counterparts and Facsimile Signature. This General Release and Agreement
may be executed in counterparts and shall be deemed fully executed when each
party has signed and transmitted a counterpart to the other. All counterparts
taken together shall constitute a single agreement. A facsimile signature shall
have the same force and effect of an original signature.

 

13.     Enforcement. In the event of a party’s material breach of the General
Release and Agreement, the non-breaching party may initiate action seeking any
and all appropriate sanctions, damages, and remedies, including, but not limited
to, injunctive or other equitable relief, damages, attorneys’ fees, costs and
interest. In any such action, the prevailing party shall be entitled to recovery
of reasonable attorneys’ fees. Further, if Employee breaches the covenants set
forth in Section 7, Employer can reduce the Severance Benefits to $20,000 and
such General Release and Separation Agreement shall remain valid and
enforceable, the $20,000 being agreed to by the parties as adequate
consideration for the release provided in Paragraph 2. Employer may also seek
equitable relief, without the necessity to post a bond, to enforce Employee’s
obligations under this General Release and Agreement.

 

14.     Entire Agreement. This General Release and Separation Agreement sets
forth the entire agreement between the parties, and fully supersedes any prior
agreements or understandings between them except as set forth in Paragraph 15. 
Employee acknowledges that she has not relied upon any statements,
representations, promises or agreements of any kind made by Employer or its
attorneys, written or oral, in connection with her decision to accept this
General Release and Separation Agreement, other than the statements and
representations that are explicitly set forth in this General Release and
Separation Agreement, and any employee benefit plans sponsored by Employer in
which Employee is a participant.

 

15.     Surviving Agreements. Nothing in the prior paragraph (14. Entire
Agreement) or Paragraph 7 shall affect Employee’s obligations owed to Employer
under any restrictive covenants, confidentiality or other similar agreements,
including those set forth in any award agreements related to any restricted
stock units or stock options granted to Employee during her employment. Each of
these agreements shall survive this General Release and Separation Agreement and
remain in full force and effect. If there is a conflict between Paragraph 7 and
such prior agreements, the restrictions in Paragraph 7 shall control.

 

6

--------------------------------------------------------------------------------

 

 

PLEASE READ THIS GENERAL RELEASE AND AGREEMENT CAREFULLY BEFORE SIGNING. THIS
GENERAL RELEASE AND AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS
EMPLOYEE MAY HAVE AGAINST EMPLOYER.

 

HAVING ELECTED TO EXECUTE THIS GENERAL RELEASE AND AGREEMENT, TO FULFILL THE
PROMISES AND TO RECEIVE THE SEVERANCE BENEFITS, EMPLOYEE FREELY AND KNOWINGLY,
AND AFTER DUE CONSIDERATION, ENTERS INTO THIS GENERAL RELEASE AND AGREEMENT
INTENDING TO WAIVE, SETTLE AND RELEASE ALL CLAIMS SHE HAS OR MIGHT HAVE AGAINST
EMPLOYER.

 

[Remainder of this page intentionally left blank. Signature page follows.]

 

 

7

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed this
General Release and Agreement as of the date set forth below:

 

 

/s/ Kelyn Brannon                                                

Kelyn Brannon

 

Date: August 11, 2020                                         

 

 

ASURE SOFTWARE, INC.

 

/s/ Pat Goepel                                                       

By:     Pat Goepel

Its:     Chief Executive Officer

 

8

 

 

 